TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00425-CV



                                     In the Matter of J. X. R.



    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
           NO. 3032C, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Counsel for the appellant J.X.R. has filed a letter informing the Court that his client

no longer wishes to pursue this appeal and requesting the Court to dismiss the appeal. We construe

counsel’s letter as a motion to dismiss, grant the motion, and dismiss the appeal. Tex. R. App. P.

42.1(a).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: August 15, 2008